DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 15/089,411, originally filed 04/01/2016, claims no foreign priority.

Response to Amendment
This office action is a Final Rejection in response to Amendments submitted on 01/19/2021 wherein claims 1-22 are pending and ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	
Claim 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (hereinafter Shi), U.S. Pub. No. US2012/0167170 A1 in view of Sheller et al. (hereinafter Sheller), U.S. Pub. No. US 2015/0373007 A1.

Regarding Independent Claim 1, Shi teaches:
	A communication device comprising: 
	an antenna configured to receive one or more sensor data; 
	non-volatile memory; 
	a battery; and 
	a processor with logic configured to: (Shi, fig 1, elements 10, 12, 20, 42, ¶ 0007, ¶ 0025, ¶ 0027) to:
	receive first sensor data associated with a first sensor of a first smart device (Shi, fig 1 element 8, ¶ 0046); 
	determine a first reliability factor associated with the first sensor data (Shi, ¶ 0047 statistically similar reads on reliability factor);
	receive second sensor data associated with a second sensor of a second smart device (Shi, fig 1 element 8, ¶ 0046);
	determine a second reliability factor associated with the second sensor data (Shi, ¶ 0047); and
	Shi does not teach:
	determine a sensor data reporting plan based upon the first reliability factor and the second reliability factor, the sensor data reporting plan indicating whether each of the first sensor and the 
	Sheller teaches:
	determine a sensor data reporting plan based upon the first reliability factor and the second reliability factor, the sensor data reporting plan indicating whether each of the first sensor and the second sensor are to subsequently send their respective sensor data to the processor of the primary communication device (Sheller, ¶ 0035, fig 1, fig 2, ¶ 0025, “presence data” from sensors reads on reliability factors, “confidence score reads” on “data reporting plan,” CACM, (continuous authentication confidence module), determines the confidence score and then provides the “confidence score” to the “remote communication partner” which reads on the “primary communication device”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication process as disclosed by Shi by including the confidence score and a remote communication partner as disclosed by Sheller for the benefit of providing a system “to provide continuous authentication monitoring, dynamically, so that a session may be closed when the authenticated user is no longer present and a session may remain open when the authenticated user is present but inactive” (Sheller, ¶ 0015).

Regarding claim 2 Shi as modified does not teach:
	responsive to determining that the first sensor is not to subsequently send the first sensor data to the primary communication device, sending a first message to the first smart device indicating that reporting of the first sensor data associated with the first sensor of first smart device is to be disabled.
	Sheller teaches:
	responsive to determining that the first sensor is not to subsequently send the first sensor data to the primary communication device, sending a first message to the first smart device indicating that reporting of the first sensor data associated with the first sensor of first smart device is to be disabled (Sheller, ¶ 0117, CACM notifies both the operating system, which contains the devices, and the remote communication partner, which reads on the “primary communication device”, when the authentication is not valid).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication process as disclosed by Shi by including when not to send sensor data as disclosed by Sheller for the benefit of providing a system “to provide continuous authentication monitoring, dynamically, so that a session may be closed when the authenticated user is no longer present and a session may remain open when the authenticated user is present but inactive” (Sheller, ¶ 0015).

Regarding claim 3 Shi as modified does not teach:
	the first smart device is configured to disable reporting of the first sensor data to the primary communication device responsive to receiving the first message.
	Sheller teaches: 
	the first smart device is configured to disable reporting of the first sensor data to the primary communication device responsive to receiving the first message  (Sheller, ¶ 0104,  fig 5, ¶ 0105, a decrease in the confidence score (data reporting plan based on reliability score) ultimately results in re-authentication failure and session ends therefore communication between first smart device and remote communication partner (primary communication device) is disabled, fig 5 is an illustration of re-authentication failure).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication process as disclosed by Shi by including the disabling of the communication between the first smart device and the remote communication partner as disclosed by Sheller for the benefit of providing a system “to provide continuous authentication monitoring, dynamically, so that a session may be closed when the authenticated user is no longer present and a session may remain open when the authenticated user is present but inactive” (Sheller, ¶ 0015).

Regarding Claim 4 Shi as modified teaches:
	the logic is further to receive accuracy information from the first smart device indicative of the accuracy of the first sensor (Shi, ¶ 0057, sensors can be chosen depending on accuracy requirements).

Regarding Claim 7, Shi as modified does not teach:
	the determining of the sensor data reporting plan is performed by the primary communication device.
	Sheller teaches:
	the determining of the sensor data reporting plan is performed by the primary communication device (Sheller, Fig 1 element 106a, 108, ¶ 0014 CACM determines a confidence score which reads on the “data reporting plan” and remote communication partner which reads on “primary communication device,” determines the state of the confidence score (reading on the “data reporting plan”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication process as disclosed by Shi by including the state of the confidence score being determined by the remote communication partner as disclosed by Sheller for the benefit of providing a system “to provide continuous authentication monitoring, dynamically, so that a session may be closed when the authenticated user is no longer present and a session may remain open when the authenticated user is present but inactive” (Sheller,¶ 0015).

Regarding Claim 8, Shi as modified teaches:
	the first reliability factor includes at least one of a context of a user associated with the primary communication device, an accuracy of the first sensor, a reporting periodicity of the first smart device, operating conditions of the first smart device, a battery power level of the first smart device, a sensory type, physical activity of the user, body position of the sensor, and a connection reliability between the first smart device and the primary communication device (Shi, ¶ 0023 power consumption and accuracy (line 9-15), plurality of different sensors (line 3-6) and privileged and/or protected service (line 15-17) reads on the “different types of data”).

Regarding Claim 9, Shi as modified teaches:
	at least one of the first sensor data and the second sensor data includes biometric data 
(Shi, ¶ 0058).

Regarding Claim 10, Shi as modified teaches:
	the primary communication device includes one of a smartphone, a tablet computer, a laptop computer, a desktop computer, and a smart watch (Shi, ¶ 0024).

Regarding Claim 11, Shi as modified does not teach:
	at least one of the first smart device and the second smart device includes a wearable device.
	Sheller teaches:
	at least one of the first smart device and the second smart device includes a wearable device (Sheller, ¶ 0039, list contains “wearable sensors configured to be worn by a user”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication process as disclosed by Shi by including the wearable smart device as disclosed by Sheller for the benefit of providing a system “to provide continuous authentication monitoring, dynamically, so that a session may be closed when the authenticated user is no longer present and a session may remain open when the authenticated user is present but inactive” (Sheller, ¶ 0015).

Regarding Independent Claim 12, Shi teaches:  
	A communication device comprising:
	an antenna configured to receive sensor data:
	a battery;
	non-volatile memory including instruction configured with: (Shi, ¶ 0022, fig 1, elements 10, 12, 20, 42, ¶ 0007, ¶ 0025, ¶ 0027):
Shi, fig 1 ¶ 0046); 
	computer code to determine a first reliability factor associated with the first sensor data (Shi, ¶ 0047 “statistically similar” reads on “reliability factor”);
	computer code to receive second sensor data associated with a second sensor of a second smart device (Shi, fig 1, ¶ 0046);
	computer code to determine a second reliability factor associated with the second sensor data (Shi, ¶ 0047); and
	Shi does not teach:
	computer code to determine a sensor data reporting plan based upon the first reliability factor and the second reliability factor, the sensor data reporting plan indicating whether each of the first sensor and the second sensor are to subsequently send their respective sensor data to the primary communication device.
	Sheller teaches:
	computer code to determine a sensor data reporting plan based upon the first reliability factor and the second reliability factor, the sensor data reporting plan indicating whether each of the first sensor and the second sensor are to subsequently send their respective sensor data to the primary communication device (Sheller, ¶ 0114,  ¶ 0035, fig 1, fig 2, ¶ 0025,  presence data from sensors reads on reliability factors, confidence score reads on “data reporting plan,” CACM, (continuous authentication confidence module), determines the confidence score and then provides the “confidence score” to the “remote communication partner” which reads on the “primary communication device”).


Regarding Claim 13:
	Claim 13 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.  

Regarding Claim 14:
	Claim 14 recites analogous limitations to claim 3 above and is therefore rejected on the same premise.   

Regarding Claim 17:
	Claim 17 recites analogous limitations to claim 7 above and is therefore rejected on the same premise.  

Regarding Independent Claim 18 Shi teaches:
	An apparatus comprising (Shi, fig 2):
	means for receiving first sensor data associated with a first sensor of a first smart device (Shi, fig 1, ¶ 0046); 
(Shi, fig 1, ¶ 0047, “statistically similar” reads on “reliability factor”);
	means for receiving second sensor data associated with a second sensor of a second smart device (Shi, fig 1, ¶ 0046);
	means for determining a second reliability factor associated with the second sensor data (Shi, fig 1, ¶ 0047); and
	Shi does not teach:
	means for determining a sensor data reporting plan based upon the first reliability factor and the second reliability factor, the sensor data reporting plan indicating whether each of the first sensor and the second sensor are to subsequently send their respective sensor data to a primary communication device.
	Sheller teaches:
	means for determining a sensor data reporting plan based upon the first reliability factor and the second reliability factor, the sensor data reporting plan indicating whether each of the first sensor and the second sensor are to subsequently send their respective sensor data to a primary communication device (Sheller, ¶ 0035, fig 1, fig 2, ¶ 0025, “presence data” from sensors reads on reliability factors, “confidence score reads” on “data reporting plan,” CACM, (continuous authentication confidence module), determines the confidence score and then provides the “confidence score” to the “remote communication partner” which reads on the “primary communication device”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication process as disclosed by Shi by including the confidence score and a remote communication partner as disclosed by Sheller for 

Regarding Claim 19:
	Claim 19 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.  

Regarding Claim 20:
	Claim 20 recites analogous limitations to claim 3 above and is therefore rejected on the same premise.  

Claims 5, 6, 15, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shi as modified as applied to claims 1, 12, and 18 above, and further in view of Fadell et al. (hereinafter Fadell), U.S. Pub. No. US2015/0156031 A1

Regarding claim 5, Shi as modified does not teach:
	the logic is further to receive accuracy information from the first smart device indicative of the accuracy of the first sensor.
	Fadell teaches:
	the logic is further to receive accuracy information from the first smart device indicative of the accuracy of the first sensor (Fadell, fig 44, ¶ 0005,  first smart device and second smart device each report data to be analyzed). 


Regarding Claim 6, Shi as modified does not teach:
	the master reporting device is further configured to send the aggregate sensor data to the primary communication device.
	Fadell teaches:
	the master reporting device is further configured to send the aggregate sensor data to the primary communication device (Fadell, ¶ 0005, within the computing system are the master reporting device and the primary communication device, fig 16, ¶ 0289)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the authentication process as disclosed by Shi and Sheller by including the data being sent to a computing system as disclosed by Fadell for the benefit of providing a system of “a plurality of devices, including intelligent, multi-sensing, network-connected devices, that communicate with each other and/or a central server”   (Fadell, ¶ 0051).

Regarding Claim 15:
	Claim 15 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.  

Regarding Claim 16;
	Claim 16 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.  

Regarding Claim 21:
	Claim 21 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.  

Regarding Claim 22:
	Claim 22 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.  
Response to Arguments
Applicant's arguments filed 09/23/2020 have been fully considered but they are not persuasive.

Regarding Claim Objections, page 8 of applicant’s remarks, based on applicant’s arguments and the changes made to claims 12 and 19 the claim objections have been withdrawn.

Regarding Section 101 Rejection, page 8-13 of applicant’s remarks after further consideration and consultation the 35 U.S.C 101 rejection has been withdrawn.

Regarding Section 112(b) Rejection, page 13-14 of applicant’s remarks, based on applicant’s arguments and the changes made to claims 2, 5, 8, 13, 15, 19, and 21 the 35 U.S.C. § 112(b) rejections have been withdrawn for claims 2, 5, 8, 13, 15, 19, and 21.

Regarding Section 112(a) Rejection page 14-15 of applicant’s remarks, upon further consultation and consideration of ¶ 0029 of the written description, the 35 U.S.C. 112(a) rejection has been withdrawn.

Regarding Section 103 Rejections, page 16-18 of applicant’s remarks. Applicant argues “none of the references alone or in combination teach, suggest, or disclose each claim limitation of the Independent Claims” (page 16). 
	Examiner respectfully disagrees as this argument is mere allegation which lacks reasoning and justification (see MPEP ¶ 707.07(a) and 37CFR 1.111(b)). 
	Applicant argues “according to Sheller, ‘the remote communication partner(s) 106a, . . . , 106n may include, but are not limited to, internet service providers, banking web sites, e-commerce sites, employer networks, etc.’  None of these could possibly be construed as devices as required by the claims”(page 17).
	Examiner respectfully disagrees.  With reference to fig. 1 Sheller clearly shows the Remote communication partner (106a) contains Comm circuitry (152) and Processor circuitry (150) which is hardware therefore part of a device.  
	Applicant also argues “the Office Action’s still fails to show how Sheller teaches or suggests whether each of the second sensor data are communicated.  Sheller may disclose 
	Examiner respectfully disagrees.  Examiner respectfully disagrees.  Fig 1 of Sheller show the “Network” (104) connection between the “User device” (102) and the “Remote communication partner” (106a) which reads on “the primary communication device.”  The sensor input is captured by the “User device” (102) and is processed through “CACM” (108).  Referring to fig 2 element 208 is clearly a decision step as to whether to end the session or not.  Therefore, “whether” the sensors are to send their respective sensor data (each data) to the processor of the primary communication device” is addressed.  Additionally Sheller states “The user presence data may include a measurement uncertainty value associated with the user presence data.  The measurement uncertainty value is configured to indicate a confidence level in the user presence data.”  And “sensor(s) 115a . . . 115m are configured to capture sensor input and to provide presence data and/or capture output as output” (¶ 0034-¶ 0035).  Therefore it is clear that Sheller determines “whether” data should be sent from the sensor(s).
	Finally applicant argues “The Applicant stands by all the previously submitted arguments including the uncombinability of the reference” (page 17).  
	Examiner respectfully disagrees as this argument is mere allegation which lacks reasoning and justification (see MPEP ¶ 707.07(a) and 37CFR 1.111(b)).   The reason for the motivation to combine for Sheller is clear.  Not to mention that providing “reliable user presence data (i.e., from active sensors) independent of power consumption” even for “relatively low confidence scores, i.e., approaching the close session threshold” (Sheller, ¶ 0069) is a valid motivation for the prior art combination to consider along with the already provided motivation.   
.   
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865   

/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                                                                              
5/27/2021